DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kano [JP 2016039250 A, an English translation to this document is attached to this Office Action].
As per Claim 1, Kano teaches a conveyance apparatus that conveys an object to a processing space in which processing is performed using the object (See fig. 4), comprising: 
a hand 2 configured to hold the object; and 
a moving unit configured to freely move the hand in the processing space (first embodiment Para 10-11), 
wherein the hand includes 
a suction hole 52A-52D provided in a surface different from a holding surface configured to come into contact with the object and hold the object (See fig. 6), and 
a first flow path configured to allow the suction hole and an exhaust source to communicate with each other, and exhaust an atmosphere around the suction hole sucked via the exhaust source and the suction hole to an outside (See fig. 6, firs embodiment Para 13).
As per Claim 2, Kano teaches the apparatus according to claim 1, wherein the atmosphere is exhausted to the outside via the first flow path while the hand is holding the object on the holding surface (See fig. 6).
As per Claim 3, Kano teaches the apparatus according to claim 1, wherein the hand vacuum-chucks the object on the holding surface (Claim 1).
As per Claim 4, Kano teaches the apparatus according to claim 1, wherein the hand includes a chuck hole provided in the holding surface, and a second flow path configured to allow the chuck hole and a vacuum source to communicate with each other, and vacuum-chucks the object on the holding surface via the chuck hole by exhausting an atmosphere in the second flow path to an outside by the vacuum source, and the first flow path and the second flow path are independent of each other (See fig. 6).
As per Claim 5, Kano teaches the apparatus according to claim 1, wherein the hand includes a base member and a holding portion configured to protrude from the base member and define the holding surface, and the suction hole is provided in at least one of a first surface of the base member on a side of the object, on which the holding portion is provided, a second surface opposite to the first surface, and a third surface orthogonal to the first surface and the second surface (See fig. 6).
As per Claim 6, Kano teaches the apparatus according to claim 1, wherein the hand includes a plurality of suction holes provided in a surface different from the holding surface, and a plurality of first flow paths configured to allow the plurality of suction holes to communicate with the exhaust source, and exhaust the atmosphere around the suction holes sucked via the exhaust source and the plurality of suction holes to the outside, and the plurality of first flow paths are independent of each other (See fig. 6).
As per Claim 7, Kano teaches the apparatus according to claim 6, further comprising a switch mechanism configured to selectively switch between the plurality of first flow paths to be communicated with the exhaust source (First embodiment Para 14).
As per Claim 8, Kano teaches the apparatus according to claim 1, further comprising a counting unit configured to count the number of particles contained in the atmosphere to be exhausted to the outside via the first flow path (First embodiment Para 29 and 30).
As per Claim 9, Kano teaches the apparatus according to claim 8, wherein the moving unit moves the hand to each of a plurality of positions in the processing space, the counting unit counts, at each of the plurality of positions, the number of particles contained in the atmosphere to be exhausted to the outside via the first flow path, and the conveyance apparatus further comprises a generation unit configured to generate a density distribution of the particles in the processing space based on the number of particles at each of the plurality of positions counted by the counting unit (First embodiment Para 29, 30 and 42).
As per Claim 10, Kano teaches the apparatus according to claim 1, wherein the conveyance apparatus conveys the object to each of a plurality of processing spaces independent of each other, in which processing is performed using the object (See fig. 4).
As per Claim 11, Kano teaches a lithography apparatus that forms a pattern on a substrate, comprising: a conveyance apparatus defined in claim 1, configured to convey the substrate as an object; and a stage configured to hold the substrate conveyed by the conveyance apparatus (See fig. 4).
As per Claims 12 and 14, Kano teaches the apparatus according to claim 11, wherein the lithography apparatus comprises an imprint apparatus that forms a pattern of an imprint material on the substrate (See fig. 4, wherein an imprint apparatus is common in the art).
As per Claim 13, Kano teaches a lithography apparatus that forms a pattern on a substrate, comprising: a conveyance apparatus defined in claim 1, configured to convey, as an object, an original including a pattern corresponding to the pattern to be formed on the substrate; and a stage configured to hold the original conveyed by the conveyance apparatus (See fig. 4).
As per Claim 15, Kano teaches an article manufacturing method comprising: forming a pattern on a substrate using a lithography apparatus defined in claim 11; processing the substrate on which the pattern is formed in the forming; and manufacturing an article from the processed substrate (First embodiment Para 1-2).
As per Claim 16, Kano teaches an article manufacturing method comprising: forming a pattern on a substrate using a lithography apparatus defined in claim 13; processing the substrate on which the pattern is formed in the forming; and manufacturing an article from the processed substrate (See fig. 4, First embodiment Para 1 and 2).


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. [US 20120235335 A1, hereafter Hayashi].
As per Claim 1, Hayashi teaches a conveyance apparatus that conveys an object (substrate) to a processing space in which processing is performed using the object (Para 27), comprising: 
a hand (main arm A) configured to hold the object; and 
a moving unit configured to freely move the hand in the processing space (Para 33), 
wherein the hand includes 
a suction hole 45 provided in a surface different from a holding surface configured to come into contact with the object and hold the object (Para 34), and 
a first flow path configured to allow the suction hole and an exhaust source to communicate with each other, and exhaust an atmosphere around the suction hole sucked via the exhaust source and the suction hole to an outside (Para 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882